United States Court of Appeals
      for the Federal Circuit
               __________________________

                  IN RE APPLE INC.,
                       Petitioner.
               __________________________

              Miscellaneous Docket No. 156
              __________________________

    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
No. 12-CV-100, Judge Leonard Davis.
                 ______________________

    JOSEPH J. MUELLER, Wilmer Cutler Pickering Hale
and Dorr LLP, of Boston, Massachusetts, for petitioner.
With him on the petition were JOHN J. REGAN and
MICHAEL WOLIN, of Boston, Massachusetts, and CYNTHIA
D. VREELAND, of New York, New York.

    HENRY CHARLES BUNSOW, Bunsow De Mory Smith &
Allison LLP, of San Francisco, California for respondent
Core Wireless Licensing S.a.r.l. With him on the response
was Craig Y. Allison of Redwood City, California.

               __________________________

                     ON PETITION
               __________________________

   Before NEWMAN, PROST, and REYNA, Circuit Judges.
   Opinion for the court filed by Circuit Judge REYNA.
   Dissenting opinion filed by Circuit Judge NEWMAN.
IN RE APPLE INC.                                        2


REYNA, Circuit Judge.
                        ORDER
    Apple Inc. seeks a writ of mandamus ordering the
United States District Court for the Eastern District of
Texas to transfer this case to the Northern District of
California.    Core Wireless Licensing S.a.r.l. opposes.
Apple replies.
                            I
    In February 2012, Core Wireless sued Apple for pa-
tent infringement in the Eastern District of Texas. Core
Wireless, a Luxembourg company having one employee, is
a wholly-owned subsidiary of MOSAID Tech, a Canadian
corporation. 1 Core Wireless Licensing Ltd. (“Core Wire-
less USA”), also a Texas corporation, was created in
September 2011 and is a wholly-owned subsidiary of Core
Wireless. Core Wireless USA shares office space with
MOSAID TX in Plano, Texas. 2
    Apple is a California corporation with a principal
place of business in Cupertino, California. The accused
products contain baseband processing chips which are at
the heart of the patent dispute. Qualcomm Incorporated,
based in San Diego, California, and Intel Corporation,
based in Santa Clara, California, supply the chips to
Apple for inclusion in the accused devices.
     Apple moved to transfer the case to the Northern Dis-
trict of California. The district court denied the motion,
finding “that Apple ha[d] not met its burden of establish-
ing that the Northern District of California is ‘clearly

    1  In 2009, MOSAID Tech hired its first Texas-based
employee.
   2   MOSAID TX is a Texas company formed in Feb-
ruary 2011 and located in Plano, Texas – it is a wholly-
owned subsidiary of MOSAID Tech.
3                                             IN RE APPLE INC.



more convenient’” than the Eastern District of Texas.
Core Wireless Licensing, S.A.R.L. v. Apple, Inc., No. 6:12-
CV-100, slip op at 5 (E.D. Tex. Feb. 22, 2013) (“Transfer
Order”). The court emphasized the lack of specificity in
Apple’s assertions as to why the transfer factors favored
the Northern District of California. Apple subsequently
filed a motion to supplement the record. The district
court denied the motion, noting that “[t]here is no indica-
tion that all of this relevant information was not accessi-
ble at the time Apple had filed its transfer motion.” Core
Wireless Licensing, S.A.R.L. v. Apple, Inc., No. 6:12-CV-
100, slip op at 1 (E.D. Tex. May 17, 2013) (“Supplement
the Record Order”). Apple then filed a motion for recon-
sideration, which was denied. Core Wireless Licensing,
S.A.R.L. v. Apple, Inc., No. 6:12-CV-100, slip op at 1 (E.D.
Tex. May 21, 2013) (“Reconsideration Order”).
     Apple now petitions for a writ of mandamus instruct-
ing the district court to vacate its Transfer Order, Sup-
plement the Record Order, and Reconsideration Order and
to transfer the case to the Northern District of California.
                              II
    The question before the court on mandamus is wheth-
er there was such a “‘clear’ abuse of discretion” that
refusing transfer would produce a “patently erroneous
result.” In re TS Tech USA Corp., 551 F.3d 1315, 1319
(Fed. Cir. 2008) (quoting In re Volkswagen of Am., Inc.,
545 F.3d 304, 310 (5th Cir. 2008) (en banc)). We will only
disturb the district court’s decision if it is clear “that the
facts and circumstances are without any basis for a judg-
ment of discretion.” Volkswagen, 545 F.3d at 317 n.7
(quoting McGraw-Edison Co. v. Van Pelt, 350 F.2d 361,
363 (8th Cir. 1965)).
    The district court examined the private and public in-
terest factors but was stymied in its analysis by Apple’s
lack of evidence. Specifically, the court noted that it was
IN RE APPLE INC.                                           4


unable to evaluate the convenience of witnesses in its
transfer analysis because of Apple’s failure to identify
willing witnesses who would need to travel to the Eastern
District of Texas or any third party witnesses not subject
to the compulsory process of that court. Similarly, in light
of “Apple’s vague assertions and unknown relevance and
location of potential sources,” the district court was una-
ble to weigh the relative ease of access to sources of proof
factor in its transfer analysis, because “the weighing of
this factor would be merely speculative.”
    As to the remaining factors, the district court deter-
mined that the local interest factor weighed “slightly” in
favor of transfer and the remaining public interest factors
were neutral. The court concluded, however, that the
“local interest of the Northern District of California is not
enough to establish it is a clearly more convenient forum
on its own.” Id.
    Nothing suggests the district court conducted an im-
proper transfer analysis. The district court simply deter-
mined that the evidence before the court was so general in
nature that the court was unable to evaluate its relevance
in the transfer analysis. Based on the sparse, and gen-
eral, record before the district court, 3 we cannot say “that

    3   The dissent analogizes the facts of In re Genen-
tech, 566 F.3d 1338 (Fed. Cir. 2009). In that case, howev-
er, the petitioner identified at least ten specific witnesses
in the transferee forum, two of which were attorneys
responsible for the prosecution of the patents-in-suit, and
at least four additional witnesses with relevant
knowledge that were located outside of the original venue
but within the transferee venue. See id. at 1343. We
decline to find that the district court was “patently erro-
neous” based only on inferences drawn from the number
of employees at Apple’s headquarters, which only reflects
the parties’ relative size and not necessarily the location
5                                           IN RE APPLE INC.



the facts and circumstances are without any basis for a
judgment of discretion.” Volkswagen, 545 F.3d at 317 n.7.
Accordingly, we will not overturn the court’s conclusion
that Apple failed to submit sufficient evidence to suggest
that transfer was appropriate.
     Finally, Apple asserts that the district court erred by
failing to permit Apple to supplement the record following
the court’s denial of Apple’s transfer motion. The district
court noted that there was no indication that Apple could
not have submitted this information with its motion to
transfer. The district court did not abuse its discretion in
denying Apple’s motion to supplement the record.
    Accordingly,
    IT IS ORDERED THAT:
    The petition for a writ of mandamus is denied.
                                   FOR THE COURT


February 27, 2014                /s/ Daniel E. O’Toole
   Date                              Daniel E. O’Toole
                                     Clerk of Court




of potential witnesses—particularly as Apple has not
shown that it did not have more granular facts at its
disposal to support its original motion.
  United States Court of Appeals
      for the Federal Circuit
               __________________________

                  IN RE APPLE INC.,
                      Petitioner.
               __________________________

              Miscellaneous Docket No. 156
              __________________________

    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
No. 12-CV-100, Judge Leonard Davis.
               __________________________

                     ON PETITION
               __________________________

NEWMAN, Circuit Judge, dissenting.
    The plaintiff, Core Wireless Licensing, S.A.R.L., is a
Luxembourg company having one employee. Core Wire-
less maintains a wholly-owned subsidiary, Core Wireless
USA, a Texas corporation with 6 employees who live in or
near Plano, Texas. Core Wireless USA’s employees
manage Core Wireless’s patent portfolio, including any
licensing agreements deriving therefrom. Neither Core
Wireless nor Core Wireless USA makes, uses, or sells the
patented subject matter in Texas or elsewhere.
    The accused products are versions of Apple Incorpo-
rated’s iPhone and cellular iPad products. Apple has been
headquartered in Cupertino, California since 1976.
Apple’s management and primary research and develop-
ment facilities are also located in Cupertino where Apple
employs over 13,000 people. The record also states that
IN RE APPLE, INC.                                         2


the research, design, and development of the accused
products took place in Cupertino and that virtually all
Apple business documents and records relating to the
research, design, development, marketing strategy, and
product revenue for the accused products are located in or
near Cupertino. Additionally, Apple has stated that its
foreseeable witnesses with knowledge of the research,
design, and development of the accused products reside or
work in or near Cupertino.
    Refusal to transfer this case should be reversed, and
the writ of mandamus should issue to account for the
extreme imbalance of convenience as between California
and Texas.
    My colleagues defend the district court’s conclusion
that it was unable to evaluate the convenience of witness-
es in its transfer analysis because Apple failed to name its
witnesses. The district court has greatly mischaracter-
ized Apple’s proffered evidence. Apple may not have
identified specific witnesses or singled out individual
documents; however, the evidence proffered makes it clear
that all relevant Apple witnesses and documents are
located in the Northern District of California. The evi-
dence also shows that the suppliers of the accused compo-
nents are located in California—Qualcomm Incorporated
is based in San Diego and Intel Corporation is based in
Santa Clara. Under a proper transfer analysis, these
facts lead to only one conclusion—this case should be
transferred to the Northern District of California.
    This case is analogous to In re Genentech, 566 F.3d
1338 (Fed. Cir. 2009). In that case, we granted a petition
for a writ of mandamus directing the court to transfer the
case to the Northern District of California because the
Eastern District of Texas had no meaningful connection to
the litigation. Such is the case here, as nothing else ties
this case to Texas.
3                                           IN RE APPLE, INC.



    In Genentech we observed that there were “a substan-
tial number of witnesses with material and relevant
information residing in either the transferee venue or the
state of California who will be unnecessarily inconven-
ienced in having to travel to Texas to testify.” 566 F.3d at
1348. We further noted that two of the three parties were
headquartered in the Northern District of California or
had facilities in San Diego, California, realizing that this
would greatly reduce any transportation of documents
related to the accused products. Id. We also explained
that the Northern District of California would have the
authority to compel many witnesses to appear at trial if
necessary. Id. The similarities between the facts of this
case and Genentech are striking.
    In Genentech we also explained that “[i]n patent in-
fringement, the bulk of the relevant evidence usually
comes from the accused infringer. Consequently, the
place where the defendant’s documents are kept weighs in
favor of transfer to that location.” Id. at 1345 (quotation
marks omitted) (citation omitted). There is nothing to
suggest to the contrary in this case.
     Finally, I am struck by how heavily the local interest
factor favors the Northern District of California. Apple is
a robust company that supports the local economy of
Cupertino, California, employing over 13,000 people.
Core Wireless, on the other hand, is a non-United States
corporation with one employee that exists solely to license
its patent portfolio. To carry out this task, Core Wireless
employs 6 people through a subsidiary in Plano, Texas.
Apple’s impact on the local economy in the Northern
District of California is clearly much greater than that of
Core Wireless in the Eastern District of Texas.
    Thus, although transfer is within the sound discretion
of the district court, “in a case featuring most witnesses
and evidence closer to the transferee venue with few or no
IN RE APPLE, INC.                                       4


convenience factors favoring the venue chosen by the
plaintiff, the trial court should grant a motion to trans-
fer.” In re Nintendo Co., 589 F.3d 1194, 1198 (Fed. Cir.
2009). This is such a case. From my colleagues’ denial of
the petition, I must, respectfully, dissent.